DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 02/22/2021 responsive to the Office action filed 02/05/2021 has been entered. No claims are presently amended, added, or canceled. Claims 1, 4-6, 9-12 and 29-40 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Reavely et al. (US 4,988,469) in view of Guevel et al. (US 5,910,361). 

With respect to claim 1, Reavely teaches a method for manufacturing a preform for subsequent infusion with a thermoset matrix material (“A method of making fiber reinforced composite articles from stabilized dry fiber preforms which are impregnated with a thermosetting resin by the resin transfer molding method”, Abstract), comprising: 
fabricating one or more layers of fibrous material comprising a thermoplastic material and a plurality of fibers (“stacking a plurality of dry fabric plies”, Co 2 li 31-32; “The plies may be laid up …on a mandrel which conforms to the shape of the desired finished article… a binder may be disposed between adjacent fabric plies during this layup step”, Co 3 li 55-57 and 59-61; “The polymer binder may be a thermoplastic”, Co 3 li 13); and 
heating said one or more layers of fibrous material to a first temperature above a softening temperature of said thermoplastic material (“After the fabric plies are laid up on the perforated flat surface or mandrel, they are stabilized with pressurized hot air. 

Reavely differs from the claim in that Reavely teaches the possibility of adjusting the density of the fabric weave (Co 3 li 6), but does not specifically teach that the one or more layers of fibrous material are fabricated from yarn which comprises a thermoplastic material and a plurality of discontinuous structural fibers aligned along a longitudinal direction of said yarn.
Guevel relates to hybrid yarn for composite material. Guevel teaches that the hybrid yarn is obtained by passing the bundle of mingled, parallel discontinuous fibers through a hollow spindle carrying a continuous thermoplastic filament to wrap the bundle of fibers with the continuous filament (Co 3 li 8 and 18-21), and the spun yarns according to the invention can be transformed by weaving, knitting, or braiding into composite materials having excellent wettability characteristics, a very low open-space ratio, very good isotropy in the direction of the reinforcing fibers, excellent resistance to delamination, and excellent deformability, due to the sliding of the reinforcing fibers over each other, after softening of the thermoplastic fibers (Co 4 li 32-39).


With respect to claims 5, 6, 35, 36 and 39, Reavely as applied to claim 1 above further teaches 
forming said one or more layers of fibrous material containing said thermoplastic material into a predetermined shape including at least one raised or depressed region (“The plies may be laid up on a flat surface or on a mandrel which conforms to the shape of the desired finished article.”, Co 3 li 55-57); and 
cooling said one or more layers of fibrous material having the predetermined shape to a second temperature below said softening temperature to harden said thermoplastic material, wherein said predetermined shape of said one or more layers of fibrous material is retained by said hardened thermoplastic material (“cold air or a chilled gas may be blown from the perforations on the forming surface through the laminate.”, Co 4 li 36-38; “draw cool room air through the fabric to solidify the molten plastic binder rapidly”, Co 4 li 27-28; “The amount of thermoplastic polymer used to stabilize the fabric plies must be small enough that the thermoplastic binder does not adversely affect the properties of the thermosetting resin to any appreciable degree. However, the amount of binder disposed between the fabric plies must be adequate to 

With respect to claim 4, since Guevel as applied in the combination regarding claim 39 above further teaches that after stretching, parallel fibers are wrapped by a continuous thermoplastic filament (Co 2 li 29-30), and the hybrid yarn has very good isotropy in the direction of the reinforcing fibers, excellent resistance to delamination, and excellent deformability, due to the sliding of the reinforcing fibers over each other, after softening of the thermoplastic fibers (Co 4 li 35-39), overlapped ones of said plurality of discontinuous structural fibers inherently move longitudinally relative to each other during said forming of said one or more layers of fibrous material into said predetermined shape.

With respect to claim 9, Reavely as applied to claim 39 above teaches that said forming the one or more layers of fibrous material into a predetermined shape includes:
providing said one or more layers of fibrous material onto a first surface of a first tool, said first surface having a first shape (“The plies may be laid up …on a mandrel which conforms to the shape of the desired finished article… a binder may be disposed between adjacent fabric plies during this layup step”, Co 3 li 55-57 and 59-61); and
forming said one or more layers of fibrous material to said first shape of said first surface of said first tool (“After the fabric plies are laid up on the perforated flat surface 

With respect to claims 29 and 30, Reavely as applied to claim 1 above further teaches forming said one or more layers of fibrous material containing said thermoplastic material into a predetermined shape (“The plies may be laid up on a flat surface or on a mandrel which conforms to the shape of the desired finished article.”, Co 3 li 55-57), and since Guevel as applied in the combination regarding claim 1 above further teaches that assembling strips of the discontinuous fibers (Co 3 li 11-12), and after stretching, parallel fibers are wrapped by a continuous thermoplastic filament (Co 2 li 29-30), and the hybrid yarn has very good isotropy in the direction of the reinforcing fibers, excellent resistance to delamination, and excellent deformability, due to the sliding of the reinforcing fibers over each other, after softening of the thermoplastic fibers (Co 4 li 35-39), said plurality of discontinuous structural fibers are overlapped and staggered with respect to each other to inherently provide a length of yarn that is greater than the length of any of said plurality of discontinuous structural fibers and said overlapped discontinuous structural fibers inherently move longitudinally relative to each other during said forming of said one or more layers of fibrous material into said predetermined shape.
 
With respect to claim 31, Guevel as applied in the combination regarding claim 1 above further teaches that said thermoplastic material is infused into the yarn after the 

With respect to claims 32 and 33, Guevel as applied in the combination regarding claim 1 above further teaches that said thermoplastic material is coated onto the yarn after the yarn is formed (“parallel fibers are wrapped by a continuous thermoplastic filament”, Co 2 li 29-30).

With respect to claim 34, Guevel as applied in the combination regarding claim 1 above further teaches that said yarn is formed by assembling a plurality of discontinuous structural fibers and a plurality of thermoplastic fibers (“this hybrid yarn consists of first subjecting multifilaments of reinforcing fibers and multifilaments of matrix fibers… the discontinuous fibers”, Co 3 li 8-12).  

With respect to claims 37 and 38, even if Reavely as applied to claim 39 above is silent to said predetermined shape including one or more ribs that extending linearly across at least a portion of the preform, or a plurality of beads extending across an area of at least a portion of the preform, one would have found it obvious to provide a mandrel including the claimed shape for the purpose of obtaining the desired shape of preform.

With respect to claim 40, Reavely as applied to claim 39 above teaches that said permeable matrix is sized for infusion with the thermoset matrix material to form a composite article (“stabilized dry fiber preforms which are impregnated with a thermosetting resin by the resin transfer molding method”, Abstract; “The amount of thermoplastic polymer used to stabilize the fabric plies must be small enough that the thermoplastic binder does not adversely affect the properties of the thermosetting resin to any appreciable degree. However, the amount of binder disposed between the fabric plies must be adequate to stabilize the preform”, Co 3 li 36-42), but is silent to forming a composite article having the thermoset matrix material present in a volume fraction of between 30% to 70% with respect to a total volume of the composite article. However, Reavely further teaches that depending on the amount of reinforcement desired, the preform typically comprises about 2 to about 12 plies, but even up to 50 plies may be stabilized satisfactorily with this process depending on the density of the fabric weave (Co 3 li 2-6). That is, Reavely teaches the possibility to adjust the numbers of layers or the density of the fabric weave for the purpose of obtaining the desired amount of reinforcement of the composite article.
Therefore, one would have found it obvious to select the optimum values of the numbers of layers or the density of the fabric weave for the purpose of obtaining the desired amount of reinforcement of the composite article. Furthermore, one having ordinary skill in the art would obviously consider that the density of the fabric weave are related to a volume fraction of the thermoset matrix material. Therefore, one would have found it obvious to select the optimum values of the density of the fabric weave and the .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reavely et al. (US 4,988,469) in view of Guevel et al. (US 5,910,361) as applied to claims 39 and 9, and further in view of Yokomizo et al. (US 2018/0361632). 

With respect to claim 10, Reavely as applied to claim 9 above teaches said forming said one or more layers of fibrous material to said shape of said first surface of said first tool, but does not specifically teach that said forming is by way of using robotic end effectors.
Yokomizo relates to a method of manufacturing a press molding by molding a molding material comprising reinforced fibers and a thermoplastic resin. Yokomizo teaches that the carrier robot 9 has an arm 10 with a hand body 11 at the tip of the arm, and the hand body 11 is provided with one or more carriers 12 (may be referred to as “carriers having devices” hereinafter) having a gripping part with one or more grippers and a preforming device with one or more pushers (Pa [0051] and Fig. 8). Yokomizo further teaches that the carriers 3 and 4 are re-started to move the molding material held by the gripping part to a position between the upper mold and the lower mold of the mold for compression molding while the shape of the molding material is maintained, the moved molding material is mounted on the lower mold of the mold (Pa [0052]), and the pusher 8 operates to push the molding material so as to preform it into a predetermined shape along the mold for compression molding (Pa [0052]).


With respect to claim 11, Reavely as applied to claim 39 above teaches that said forming the one or more layers of fibrous material into a predetermined shape includes: providing said one or more layers of fibrous material onto a first surface of a first tool, said first surface having a first shape (“The plies may be laid up …on a mandrel which conforms to the shape of the desired finished article… a binder may be disposed between adjacent fabric plies during this layup step”, Co 3 li 55-57 and 59-61); and forming said one or more layers of fibrous material to said first shape of said first surface of said first tool (“After the fabric plies are laid up on the perforated flat surface or mandrel, they are stabilized with pressurized hot air. The hot air fuses the binder disposed between the plies, causing them to bind together … in order to stabilize the entire preform”, Co 4 li 41-44 and 63-64), but does not specifically teach providing said one or more layers of fibrous material between a first surface of a first tool, said first surface having a first shape, and a second surface of a second tool, said second surface having a second shape, and forming said one or more layers of fibrous material to the shapes of said first and second shapes of said first and second surfaces of said first and second tools.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Reavely and Guevel with the teachings of Yokomizo so that the one would substitute Yokomizo’s mold having the upper mold and the lower mold for Reavely’s mandrel and provide and press mold the one or more layers of fibrous material between the upper mold and the lower mold by closing the upper mold and the lower mold and applying pressure in order to obtain the preform having shapes according to the mold.

With respect to claim 12, Reavely as applied to claim 39 above teaches that said forming the one or more layers of fibrous material into a predetermined shape includes: providing said one or more layers of fibrous material onto a first surface of a first tool, said first surface having a first shape (“The plies may be laid up …on a mandrel which conforms to the shape of the desired finished article… a binder may be disposed between adjacent fabric plies during this layup step”, Co 3 li 55-57 and 59-61); and forming said one or more layers of fibrous material to said first shape of said first surface of said first tool (“After the fabric plies are laid up on the perforated flat surface 
Yokomizo relates to a method of manufacturing a press molding by molding a molding material comprising reinforced fibers and a thermoplastic resin. Yokomizo teaches that the method comprises carrying the molding material heated at a temperature not lower than the softening temperature between the upper mold and the lower mold of a mold for compression molding by holding it with grippers for holding at a plurality of points arranged in a carrier of the carrier robot 9 (Step 21), pushing the molding material supported by the carrier with pushers arranged between the grippers to preform it (Step 22), after the end of preforming, the pusher 8 in contact with the molding material departs from the molding material, the preforming device returns to the state 7 a from the state 7 b, and the gripper returns to the position 6 a from the position 6 b to release the molding material therefrom (Pa [0052]), and press molding the molding material by closing the upper mold and the lower mold and applying 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Reavely and Guevel with the teachings of Yokomizo so that the one would incorporate the carrier robot having the carriers and pusher in order to move the one or more layers of fibrous material on the mandrel and push the one or more layers of fibrous material and substitute Yokomizo’s mold having the upper mold and the lower mold for Reavely’s mandrel and provide and press mold the one or more layers of fibrous material between the upper mold and the lower mold by closing the upper mold and the lower mold and applying pressure in order to obtain the preform having shapes according to the mold.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-8 filed 02/22/2021, with respect to the rejection of the claim 1 under 103 rejection have been fully considered but are not persuasive. 
Applicant argues that "Guevel consistently teaches that a structure formed from the hybrid yarn will result in a thermoplastic matrix upon heating, for at least the following reasons: First, the title of the invention of Guevel is: "HYBRID YARN FOR COMPOSITE MATERIALS WITH A THERMOPLASTIC MATRIX AND METHODS FOR OBTAINING SAME."; Second, Guevel states that the "present invention relates to a hybrid yarn for composite materials with thermoplastic matrices, composed of 
These arguments are found to be unpersuasive because:
Examiner agrees that Guevel teaches a hybrid yarn for composite materials with a thermoplastic matrix by melting. However, Guevel does not teach away a permeability of the composite formed by the hybrid yarn, i.e. Guevel does not teach away further step of infusion with a thermoset matrix material, and Guevel does not teach any incompatability of the hybrid yarn with the thermoset matrix material.
Reavely teaches one or more layers of fibrous materials (Co 2 li 31-32) including a thermoplastic binder (Co 3 li 13) for making a stabilized preform for fiber reinforced composite articles by infusing with a thermosetting resin (abstract), and specifically teaches the possibility of adjusting the density of the fabric weave (Co 3 li 6). 
Guevel teaches a hybrid yarn, comprising reinforcing fibers and thermoplastic matrix fibers (Co 2 li 24-26), having advantageous properties and excellent deformability allowing hot-stamped portions with deep shapes to be produced (Co 2 li 18-21), and further teaches that the hybrid yarn would be transformed into a textile surface by weaving or knitting (Co 2 li 36-37).
Therefore, one having ordinary skill in the art would have found it obvious to fabricate one or more layers of fibrous material from the hybrid yarn by weaving, knitting, or braiding with adjusting the density of weaving, and substitute the woven 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742